--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25


REGULATION S STOCK PURCHASE AGREEMENT


This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of July
29, 2012 between Andain, Inc., a Nevada corporation having offices at 400 South
Beverly Drive, Suite 312 Beverly Hills, California 90212 (“Company”), and Gai
Mar-Chaim resident in 10 Hazayit St., Asseret 76858, Israel  (“Purchaser”).


ARTICLE  I
PURCHASE, SALE AND TERMS OF SHARES


1.3           The Shares. The Company agrees to issue and sell to the Purchaser
in an offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchaser agrees to purchase from the Company Four Million
(18,000,000) shares (“Shares”) of the Company’s common stock (“Common Stock”) at
a per share purchase price which shall be One Tenth of a US Cent ($0.001) per
share (“Purchase Price”).  The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this subscription
for the Shares, in whole or in part, prior to receipt by the Company of the
Purchase Price, or any applicable portion thereof, as set forth in Article II
hereafter.
 
1.4           Payment of Purchase Price; Closing.  The transaction will be
closed in Tel-Aviv Israel and the Purchaser will pay the purchase price by wire
transfer within Three (3) business days of both Parties executing this
Agreement. The Company will within in Three (3) business days upon receipt of
the funds, cause  the Share certificate(s) to be delivered to the Purchaser, at
10 Hazayit St., Asseret 76858, Israel
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


2.2.          Representations by the Purchaser.  The Purchaser makes the
following representations and warranties to the Company:


 
(g)
Access to Information.  The Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any.  The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company.



 
(h)
Sophistication and Knowledge. The Purchaser and/or its representatives has such
knowledge and experience in financial and business matters that it can represent
itself and is capable of evaluating the merits and risks of the purchase of the
Shares.  The Purchaser is not relying on the Company with respect to the tax and
other economic considerations of an investment in the Shares, and the Purchaser
has relied on the advice of, or has consulted with, only the Purchaser's own
advisor(s).



 
(i)
Lack of Liquidity.  The Purchaser acknowledges that the purchase of the Shares
involves a high degree of risk and further acknowledges that it can bear the
economic risk of the purchase of the Shares, including the total loss of its
investment.  The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.



 
(j)
No Public Solicitation.  The Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Purchaser
in connection with investments in securities generally.  Neither the Company nor
the Purchaser has engaged in any ‘Directed Selling Efforts in the U.S.’ as
defined in Regulation S promulgated by the SEC under U.S. securities laws.



 
(k)
Authority.  The Purchaser has full right and power to enter into and perform
pursuant to this Agreement and make an investment in the Company, and this
Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement

 
 
2

--------------------------------------------------------------------------------

 
 
 
(l)
Regulation S Exemption.  The Purchaser understands that the Shares are being
offered and sold to it in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act of 1933, as amended (“Securities Act”)
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of the Purchaser to acquire the Shares.  In this
regard, the Purchaser represents, warrants and agrees that:



 
(xi)
The Purchaser is not a U.S. Person (as defined below).  A U.S. Person means any
one of the following:



 
(a)
any U.S. Citizen



 
(b)
any natural person resident in the United States of America;



 
(c)
any partnership or corporation organized or incorporated under the laws of the
United States of America;



 
(d)
any estate of which any executor or administrator is a U.S. person;



 
(e)
any trust of which any trustee is a U.S. person;



 
(f)
any agency or branch of a foreign entity located in the United States of
America;



 
(g)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;



 
(h)
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and



 
(i)
any partnership or corporation if:



 
(1)
organized or incorporated under the laws of any foreign jurisdiction; and



 
(2)
formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(xii)
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the Purchaser was outside of
the United States.



 
(xiii)
The Purchaser will not, during the period commencing on the date of issuance of
the Shares and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(“Restricted Period”), offer, sell, pledge or otherwise transfer the Shares in
the United States, or to a U.S. Person for the account or benefit of a U.S.
Person, or otherwise in a manner that is not in compliance with Regulation S.



 
(xiv)
The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.



 
(xv)
The Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.



 
(xvi)
Neither the Purchaser nor or any person acting on its behalf has engaged, nor
will engage, in any directed selling efforts to U.S. Citizens with respect to
the Shares and the Purchaser and any person acting on its behalf have complied
and will comply with the “offering restrictions” requirements of Regulation S
under the Securities Act.



 
(xvii)
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



 
(xviii)
Neither the Purchaser nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares.  The Purchaser agrees not
to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only incompliance with any local applicable securities
laws.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(xix)
Each certificate representing the Shares shall be endorsed with the following
legends:



“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”


“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


Any other legend required to be placed thereon by applicable federal or state
securities laws.


 
(xx)
The Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer of the Shares set forth in this Section 1.4.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants as follows:


3.1   Organization and Standing of the Company.  The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto.  The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2           Corporate Action.  The Transaction Documents have been duly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.


3.3           Governmental Approvals.  No authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.


3.4           Litigation. Except as set forth on Schedule 2.4 and Section 3.11,
there is no litigation or governmental proceeding or investigation pending or,
to the knowledge of the Company, threatened against the Company affecting any of
its properties or assets, nor, to the best knowledge of the Company, has there
occurred any event or does there exist any condition on the basis of which any
litigation, proceeding or investigation might properly be instituted.  The
Company is not in default with respect to any order, writ, injunction, decree,
ruling or decision of any court, commission, board or other government agency,
which such default might have a material adverse effect on the business, assets,
liabilities, operations, Intellectual Property Rights, (as defined hereinafter)
management or financial condition of the Company.  There are no actions or
proceedings pending or, to the Company’s knowledge, threatened (or any basis
therefor known to the Company) against the Company which might result, either in
any case or in the aggregate, in any material adverse change in the business,
operations, Intellectual Property Rights, affairs or financial condition of the
Company or in any of its properties or assets, or which might call into question
the validity of any of the Transaction Documents, any of the Shares, or any
action taken or to be taken pursuant hereto or thereto.


3.5           Compliance with Other Instruments.  The Company is in compliance
in all respects with its Certificate of Incorporation and Bylaws, each as
amended and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.
 
 
6

--------------------------------------------------------------------------------

 
 
3.6           Title to Assets; Intellectual Property Rights.


(a)           The Company has good and marketable title in fee to such of its
fixed assets as are real property, and good and merchantable title to all of its
other assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances.  The Company enjoys peaceful
and undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.


(b)           The Company owns or has a valid right to use patents, patent
applications, patent right, trade secrets, confidential business information,
formula, processes, laboratory notebooks, algorithms, copyrights, mask works,
claims of infringement against third parties, licenses, permits, license rights,
contract rights with employees, consultants and third parties, trademarks,
trademark rights, inventions and discoveries, and all other intellectual
property, including, without limitation, all other such rights generally
classified as intangible, intellectual property assets in accordance with GAAP
(collectively the, “Intellectual Property Rights”) being used to conduct its
business as now operated and as now proposed by the Company to be operated and
to the best of the Company’s knowledge, the conduct of its business as now
operated and as now proposed to be operated does not and will not conflict with
or infringe upon the Intellectual Property Rights of others.  To the best of the
Company’s knowledge, no claim is pending or threatened against the Company
and/or its officers, employees and consultants to the effect that any such
Intellectual Property Right owned or licensed by the Company, or which the
Company otherwise has the right to use, is invalid or unenforceable by the
Company.


(c)           The Company has taken all reasonable measures to protect and
preserve the security, confidentiality and value of its Intellectual Property
Rights, including its trade secrets and other confidential information.  The
Company is and will be the exclusive owner of all right, title and interest in
its Intellectual Property Rights as purported to be owned by the Company, and
such Intellectual Property Rights are valid and in full force and effect.  The
Company has not received notice of and, to the best of the Company’s knowledge
there are no claims that the Company’s Intellectual Property Rights or the use
or ownership thereof by the Company infringes, violates or conflicts with any
such right of any third party.


3.7           Taxes.  Except as set forth on Schedule 2.7, the Company has
accurately prepared and timely filed all federal, state and other tax returns
required by law to be filed by it, has paid or made provision for the payment of
all taxes shown to be due and all additional assessments, and adequate
provisions have been made and are reflected in the Company’s financial
statements for all current taxes and other charges to which the Company is
subject and which are not currently due and payable.


3.8           Disclosure.  There is no fact within the knowledge of the Company
or any of its executive officers which has not been disclosed herein or in
writing by them to the Purchaser and which materially adversely affects, or in
the future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company.  Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
3.9           Brokers or Finders.  No person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon the Purchaser for any commission, fee or other
compensation as a finder or broker because of any act or omission by the Company
or its respective agents.


3.10         Capitalization; Status of Capital Stock.  As of the date hereof,
the Company had a total authorized capitalization consisting of five hundred
million (500,000,000) shares of Common Stock, $0.001 par value, and ten million
(10,000,000) shares of preferred stock, $0.001 par value.  As of November 21,
2010, 9,980,000 shares of Common Stock were issued and outstanding, and no
shares of preferred stock were outstanding.  As of that date, the Company also
had an option outstanding that converts into one million shares of Common Stock,
exercisable equal to the public offering price of the Common Stock in a future
Form S-1 registration statement.  All the outstanding shares of capital stock of
the Company have been duly authorized, and are validly issued, fully paid and
non-assessable.  None of the Company’s outstanding securities or authorized
capital stock is subject to any rights of redemption, repurchase, rights of
first refusal, preemptive rights or other similar rights, whether contractual,
statutory or otherwise, for the benefit of the Company, any stockholder, or any
other person.  There are no restrictions on the transfer of shares of capital
stock of the Company other than those imposed by relevant federal and state
securities laws and as otherwise contemplated by this Agreement.  There are no
agreements, understandings, trusts or other collaborative arrangements or
understandings concerning the voting or transfer of the capital stock of the
Company to which the Company is a party.   The Company does not have
outstanding, and has no obligation to grant or issue, any “phantom stock” or
other right measured by the profits, revenues or results of operations of the
Company or any portion thereof; or any similar rights.


3.11         SEC Reports.  The Company has furnished the Purchaser with true and
complete copies of its current annual and quarterly reports (“Current
Reports”).  As of their respective filing dates, the Current Reports and all
other filings made by the Company under the Securities Exchange Act of 1934, as
amended (“1934 Act”) (collectively, “SEC Reports”), complied with the
requirements of the Act or the 1934 Act, as the case may be, and none of such
filings contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


3.12         Books and Records.  The books of account, ledgers, order books,
records and documents of the Company accurately and completely reflect all
material information relating to the business of the Company, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
3.13     Refusal of Registration.  The parties hereby acknowledge and agree that
the Company shall be required, as a term of this contract, to refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, or pursuant to Registration, or another exemption from
registration, under the Securities Act.


ARTICLE IV
MISCELLANEOUS


4.1           No Waiver; Cumulative Remedies.  No failure or delay on the part
of any party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy
hereunder.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


4.2           Amendments; Waivers and Consents.  Any provision in the Agreement
to the contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


4.3           Addresses for Notices.  Any notice or other communication required
or permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to Purchaser at the addresses for each set forth above.  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.


4.4           Costs; Expenses and Taxes.   Upon execution of this Agreement and
with each delivery of the Purchase Price as set forth in 1.3, the Company shall
pay no monies in the aggregate, to cover fees and disbursements of counsel to
the Purchaser incurred in connection with the negotiation, drafting and
completion of the Transaction Documents and all related matters. The Company
shall pay any and all stamp, or other similar taxes payable or determined to be
payable in connection with the execution and delivery of this Agreement, the
issuance of any securities and the other instruments and documents to be
delivered hereunder or thereunder, and agrees to save the Purchaser harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.


4.5           Effectiveness; Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Company, the Purchaser and the
respective successors and assigns.
 
 
9

--------------------------------------------------------------------------------

 
 
4.6           Survival of Representations and Warranties.  All representations
and warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.


4.7           Prior Agreements.  The Transaction Documents executed and
delivered in connection herewith constitute the entire agreement between the
parties with respect to the subject matter set forth herein and supersede any
prior understandings or agreements concerning the subject matter hereof.


4.8           Severability.  The provisions of the Transaction Documents are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained therein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of such Transaction
Document and the terms of the Shares shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.


4.9           Governing Law; Venue.


(a)           This Agreement shall be enforced, governed and construed in
accordance with the laws of the State of Nevada without giving effect to choice
of laws principles or conflict of laws provisions. Any suit, action or
proceeding pertaining to this Agreement or any transaction relating hereto shall
be brought to the courts of the State of Nevada located in Las Vegas and the
undersigned hereby irrevocably consents and submits to the jurisdiction of such
courts for the purpose of any such suit, action, or proceeding.  Purchaser
acknowledges and agrees that venue hereunder shall lie exclusively in Las Vegas,
Nevada.


(b)           Purchaser hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Purchaser is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts.


4.10         Headings.  Article, section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.


4.11         Counterparts.  This Agreement may be executed in any number of
counterparts, all of who taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.


4.12         Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, the Company and the Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.



 
Andain, Inc.
     
By: /s/  Sam Shlomo Elimelech
 
Name: Sam Shlomo Elimelech, President
     
Purchaser:
     
By: /s/  Gai Mar-Chaim
 
Name: Gai Mar-Chaim



11


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 